Case: 13-3099      Document: 50   Page: 1   Filed: 03/18/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                 ZENOBIA C. ZIEGLER,
                      Petitioner,

                             v.

         DEPARTMENT OF THE TREASURY,
                   Respondent.
              ______________________

                         2013-3099
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC0752110645-I-1.
                 ______________________

                       ON MOTION
                   ______________________
                         ORDER
     Zenobia C. Ziegler moves unopposed for reinstatement
 of this appeal.
    This appeal was dismissed for failure to file the joint
 appendix. Ziegler has now submitted the joint appendix.
    Accordingly,
    IT IS ORDERED THAT:
Case: 13-3099   Document: 50    Page: 2    Filed: 03/18/2014



 2                                    ZIEGLER   v. TREASURY



     (1) The motion to reinstate is granted. The dismissal
 order is vacated, the mandate is recalled, and appeal No.
 2013-3099 is reinstated.
     (2) The joint appendix submitted on January 8, 2014,
 as Exhibit 1 to the motion for reinstatement may be
 submitted by counsel through CM/ECF within 14 days of
 the date of this order. *
                                   FOR THE COURT

                                  /s/ Daniel E. O’Toole
                                  Daniel E. O’Toole
                                  Clerk of Court
 s25




       *The
          court notes that the joint appendix should con-
 tain the official caption designating the Department of
 Treasury as the respondent.